                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF MARYLAND


 EDWIN RODRIGUEZ,

         Petitioner,

         v.
                                                              Civil Action No. TDC-18-3333
 TIMOTHY S. STEWART,

         Respondent.




                                     MEMORANDUM ORDER

        Edwin Rodriguez, an inmate at the Federal Correctional Institution in Cumberland,

Maryland ("FCI-Cumberland"),       has filed a self-represented Petition for a Writ of Habeas Corpus,

pursuant to 28 U.S.C.    S   2241, in which he challenges his sentencing enhancement as a career

offender under the United States Sentencing Guidelines. Rodriguez seeks the issuance of a new

Pre-Sentence Investigation Report correcting and re-calculating his guideline range to reflect that

he is not a "career offender." Pet. at 10, ECF No.1.

        In opposing the Petition, Respondent Warden Timothy Stewart argues, among other

grounds, that Rodriguez may not obtain relief through a petition under 28 U.S.C.       S 2241   because

he has not demonstrated that a motion under 28 U.S.C.      S 2255 would   be "inadequate or ineffective

to test the legality of his detention."   28 U.S.C.   S 2255(e)   (2018). Rodriguez has filed a Reply.

Having reviewed the submitted materials, the Court finds that no hearing is necessary. See D. Md.

Local R. 105.6. For reasons set forth below, the Petition will be DISMISSED.
                                           BACKGROUND

       The material facts of the case are not in dispute. On May 16, 1996, after a jury trial in the

United States District Court for the Eastern District of Pennsylvania, Rodriguez was convicted of

conspiracy to distribute cocaine, in violation of21 U.S.C.       S 846.   United States v. Rodriguez, No.

94-CR-0192-WB-I0        (E.D. Pa. 1994). On November 20, 1997, Rodriguez was sentenced to a total

term of imprisonment of 360 months followed by ten years of supervised release. Rodriguez's

sentence was based on the sentencing court's determination that he was a career offender pursuant

to the then-mandatory United States Sentencing Guidelines, U.S.S.G.           S 4B1.1(a),   by virtue of his

1987 Pennsylvania state conviction for involuntary manslaughter, and his 1987 conviction in the

United States District Court for the Eastern District of Pennsylvania              ("Eastern District of

Pennsylvania") for distribution of cocaine. Rodriguez's direct appeal was denied by the United

States Court of Appeals for the Third Circuit.

       On November 3, 1999, Rodriguez filed his first Motion to Vacate, Set Aside, or Correct

Sentence under 28 U.S.C.     S 2255,   which was denied by the Eastern District of Pennsylvania.         On

November 22, 2002, the Third Circuit denied Rodriguez's request for a certificate of appealability.

       On May 8, 2003, Rodriguez filed a motion pursuant to Federal Rule of Civil Procedure

60(b) seeking reconsideration of the denial of his      S 2255   motion. The motion was denied. On

appeal, the Rule 60(b) motion was construed as a second or successive          S 2255   motion and, after a

limited remand, the motion was denied. Rodriguez's subsequent application to file a second or

successive   S 2255   motion was also denied by the Third Circuit.

       On June 16,2008, Rodriguez filed a Motion to Reduce Sentence pursuant to 18 U.S.C.                  S
3582(c)(2) on the ground that the United States Sentencing Guidelines were no longer mandatory

pursuant to United States v. Booker, 543 U.S. 220, 265 (2005).                  The Eastern District of



                                                    2
Pennsylvania dismissed the motion as an improper second or successive            S 2255    motion. The Third

Circuit affirmed the district court's dismissal and denied a certificate of appealability.        Rodriguez

next filed a Petition for Writ of Audita Querela, again arguing he was entitled to resentencing. The

district court's denial of the petition was affirmed by the Third Circuit.

         On October 23, 2013 and May 20, 2014, Rodriguez filed with the Third Circuit applications

for leave to file a second or successive petition pursuant to 28 U.S.c.                S   2244(b)(3).   The

applications were denied.

         Next, on July 8, 2014, Rodriguez filed a Petition for Writ of Habeas Corpus pursuant to 28

U.S.C.   S 2241   in the United States District Court for the Middle District of Pennsylvania, alleging

that his Pennsylvania state conviction for involuntary manslaughter no longer qualifies as a "crime

of violence" in light of Begay v. United States, 553 U.S. 137 (2008), abrogated by Johnson v.

United States, 135 S. Ct. 2551 (2015). The petition was dismissed on August 14,2014.

         On June 16,2016, Rodriguez filed in the Eastern Dis~rict of Pennsylvania another Motion

to Vacate, Set Aside, or Correct Sentence under 28 U.S.C.        S 2255,   alleging that in light of Johnson

v. United States, 135 S. Ct. 2551 (2015), his prior Pennsylvania conviction for involuntary

manslaughter was no longer a crime of violence for purposes of the career offender enhancement

under U.S.S.G.     S 4B1.1.    On November 17,2017, the Third Circuit granted Rodriguez leave to file

a second or successive        S 2255   motion. The Eastern District of Pennsylvania stayed the motion

pending the resolution of United States v. Green, 898 F. 3d 315 (3d Cir. 2018). Upon the resolution

of Green, the federal public defender determined that Rodriguez was not entitled to relief and

withdrew his      S 2255   motion in April 2019.

         While that   S 2255    motion was pending, on October 26,2018, Rodriguez filed the instant

Petition in this Court pursuant to 28 U.S.C.       S 2241.   In the Petition, Rodriguez again argues that



                                                      3
he should be resentenced because in light of Johnson, his state conviction for involuntary

manslaughter no longer qualifies as a predicate offense for purposes of the career offender

enhancement that was applied against him at the time of his sentencing.

                                              DISCUSSION

       Respondents argue that the Petition should be dismissed because the requested relief must

be sought through a motion to vacate, set aside, or correct the sentence pursuant to 28 U.S.C.                     S
2255, not a petition for a writ of habeas corpus pursuant to 28 U.S.C.           S 2241.    A   S 2241      petition

may be filed to attack the manner in which a sentence is executed. In re Vial, 115 F.3d 1192, 1194

n.5 (4th Cir. 1997) (en banc). Such a petition must be filed in the district in which the petitioner

is incarcerated. See 28 U.S.C.   S 2241(a).     A collateral attack on the validity ofa federal conviction

or sentence, however, is properly brought through as 2255 motion. 28 U.S.C.                S 2255(a).       Notably,

as 2255 motion must be filed in the district in which the sentence was imposed, in this case, the

Eastern District of Pennsylvania. !d.

       Here, where Rodriguez challenges the validity of his sentence, a               S    2255 motion is the

proper means by which to seek relief. However, under 28 U.S.C.                S 2255(e),   commonly referred

to as the "savings clause," an individual may file a           S   2241 petition asserting claims ordinarily

restricted to the realm of   S 2255   where a   S 2255     petition "is inadequate or ineffective to test the

legality of his detention."      28 U.S.C.     S 2255(e).     A petition brought pursuant to            S    2255 is

inadequate to test the legality of a sentence when: (l) at the time of sentencing, settled law ofthe

relevant circuit or the United States Supreme Court established the legality of the sentence; (2)

after the prisoner's direct appeal and first    S 2255     motion, the settled substantive law changed and

was deemed to apply retroactively on collateral review; (3) the prisoner is unable to meet the

gatekeeping provisions of      S 2255(h)(2)     for second or successive motions; and (4) due to the



                                                       4
retroactive change in the law, the sentence now presents an error sufficiently grave to be deemed

a fundamental defect.   See United States v. Wheeler, 886 F.3d 415,429 (4th Cir. 2018).

       Rodriguez has not satisfied the criteria set forth in Wheeler to demonstrate that a ~ 2255

motion is an inadequate or ineffective remedy.     In particular, the third prong has not been met.

Although Rodriguez filed several unsuccessful applications for leave to file a second or successive

~ 2255 motion, the Third Circuit granted his most recent application on the grounds that his claim

is based on Johnson, which established "a new rule of constitutional law made retroactive to cases

on collateral review by the Supreme Court, that was previously unavailable."           28 U.S.C. ~

2255(h)(2); In re Rodriguez, No. 16-2597 (E.D. Pa. Nov. 1,2017). Rodriguez was thus permitted

to file a successive ~ 2255 motion on the specific issue asserted in the Petition, that his state

conviction for involuntary manslaughter is not a crime of violence and thus not a predicate offense

for the career offender enhancement.     Accordingly, he has not shown that a ~ 2255 motion is

"inadequate or ineffective to test the legality of his detention." 28 U.S.C. ~ 2255(e); Wheeler, 886

F.3d at 429. The fact that he was not able to secure relief through that motion, which was resolved

when his attorney withdrew the motion after United States v. Green, 898 F.3d 315, 320-23 (3d Cir.

2018) effectively foreclosed relief, does not alter that conclusion. See In re Jones, 226 F.3d 328,

333 (4th Cir. 2000) ("It is beyond question that ~ 2255 is not inadequate or ineffective merely

because an individual is unable to obtain relief under that provision.").

       Because this Order is a final order adverse to the applicant, Rodriguez must receive a

certificate of appealability before an appeal may proceed. 28 U.S.C. ~ 2253(c)(I). When a petition

is denied on procedural grounds, the petitioner meets the standard with a showing that reasonable

jurists "would find it debatable whether the petition states a valid claim of the denial of a

constitutional right" and "whether the district court was correct in its procedural ruling." Slack v.



                                                  5
McDaniel, 529 U.S. 473, 484 (?OOO). Because the Court finds that Rodriguez has not made the

requisite showing under the applicable standards, the Court declines to issue a certificate of

appealability.   Rodriguez may still request that the United States Court of Appeals for the Fourth

Circuit issue such a certificate. See Fed. R. App. P. 22(b).

                                          CONCLUSION

        For the foregoing reasons, it is hereby ORDERED that:

        1.       The Petition for a Writ of Habeas Corpus is DISMISSED.

        2.       The Court DECLINES to issues a certificate of appealability.

        3.       The Clerk shall MAIL a copy of this Order to Rodriguez.

        4.       The Clerk shall CLOSE this case.




Date: November 8,2019
                                                        THEODORE D. CHUAN
                                                        United States District J




                                                    6
